Citation Nr: 1641543	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  09-03 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to recognition of K. K. S. as the Veteran's dependent child for Department of Veterans Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Army from December 1959 to December 1962.  The Veteran received the Good Conduct Medal.

This case comes before the Board of Veterans' Appeals (the Board) from August 2008 and April 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This is a certified substitution case.  The Veteran died in October 2011.  The Appellant is the Veteran's widow.  In March 2013, the RO issued a letter indicating that the Appellant was a verified substitute claimant.

The Appellant had been scheduled for a travel board hearing in November 2015 but failed to appear.  In January 2016, the Board sent the Appellant and her representative a letter asking whether she still desired to appear at a hearing before a Board member.  However, in a statement received in June 2016, the Appellant withdrew her hearing request.  38 C.F.R. § 20.704 (e) (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

Based on the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the claim for service connection for PTSD has been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant seeks, on a substitution basis, service connection for an acquired psychiatric disorder and recognition of K. K. S. as a helpless dependent child.  

Initially, the Board notes that the claim for recognition as a dependent helpless child has been denied on the grounds that K. K. S. was an adult when she was adopted by the Veteran and the Appellant.  However, 38 C.F.R. § 3.57 (c) (2015) provides that the term child also includes a person who became permanently incapable of self-support before reaching the age of 18 years, who was a member of the Veterans' household at the time she became 18 years of age, and who was adopted by the Veteran, regardless of the age of such person at the time of adoption.  Id.  Thus, the pertinent inquiry is whether K. K. S. was permanently incapable of self-support prior to turning 18 years old in September 2000.

There are outstanding records that must be obtained prior to adjudication of these claims.  In October 2010 the Appellant submitted private treatment records pertaining to K. K. S., including records from The Rehab Group (Dr. J. I. and Dr. J. I.), Dallas Public Schools, Dallas Metrocare Services (P. H., APN and Dr. J. M.), and C. J., a vocational rehabilitation counselor with the Department of Assistive and Rehabilitative Services.  The records submitted by the Appellant are excerpts and do not appear complete.  The excerpted records also suggest that the Appellant filed a claim on behalf of K. K. S. with the Texas Department of Aging and Disability Services.  As the aforementioned records are pertinent to the Appellant's claim for recognition of K. K. S. as a dependent child, the AOJ must attempt to obtain them.

In the event that complete records cannot be obtained, the AOJ should afford K. K. S. a medical examination to determine whether she is permanently incapable of self-support by reason of mental or physical defect, and whether she was permanently incapable of self-support as of September 2000 (the date she turned 18 years old).

Moreover, it appears the Veteran's complete personnel records have not been associated with the claims file, as his 201 file contains no records pertaining to his period of active service from December 1959 to December 1962.  Prior to his death, the Veteran asserted that he had a diagnosis of PTSD that was the result of an in-service car accident that occurred in 1962 while he was stationed in Germany.  See, e.g., April 26, 2007 Mental Health Note and May 20, 2009 VA Form 21-4138.  The Veteran had previously submitted a different stressor incident, which was determined to be lacking sufficient information for verification.  See August 31, 2007 Formal Finding.  Review of the record does not show that the RO attempted to verify the Veteran's car accident stressor incident.  Moreover, the Veteran's May 2009 statement suggests that his complete personnel records may contain references to the car accident.  Specifically, the Veteran stated that he turned over a letter he had received from West German police to Staff Sergeant Smith, and completed a statement about the incident that he provided to his superiors.  Thus, the Veteran's complete personnel records should be obtained and the AOJ should thereafter attempt to verify the Veteran's asserted car accident stressor through all appropriate channels.

Shortly before his death the Veteran was afforded a VA psychiatric examination.  The examiner diagnosed the Veteran with depressive disorder, and noted he did not meet the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM) IV criteria for PTSD.  The VA examiner provided a non-responsive opinion to the examination inquiry.  The examiner opined that the Veteran's depressive disorder was caused by or a result of situational factors of declining health, explaining that the Veteran's mental health symptoms were not severe enough to interfere with occupational and social functioning in the past.  The examiner's opinion did not address whether any of the Veteran's diagnosed psychiatric disorders were related to service.

Additionally, the examiner noted the Veteran's assertion that he was prescribed Gabapentin for "nerves" and that the medication "sent [him] into all types of delusions."  Given the Veteran was service-connected for cold injury residuals and sensory peripheral neuropathy of the bilateral upper and lower extremities at this time, which were presumably the conditions for which Gabapentin was prescribed, the Board finds that a claim for secondary service connection has been reasonably been raised by the record.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Appellant with notice as to how to substantiate a claim for secondary service connection.

2.  Obtain the relevant unit records from the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly USASCURR) pertaining to the Veteran's service in Germany to corroborate the Veteran's claimed car accident stressor.  Also obtain any outstanding service personnel records.  Thereafter determine whether the Veteran's stressor can be sufficiently corroborated or verified.

Efforts to obtain these records should continue until it is determined that they do not exist, or that further efforts to obtain the records would be futile.  The Appellant must be notified of any records that cannot be obtained, of VA's efforts to obtain the records, and of any additional actions that will be undertaken.  All records obtained must be associated with the claims file.

3.  Ask the Appellant and / or K. K. S. to authorize the release of records from medical care providers who have treated K. K. S., including The Rehab Group (Dr. J. I. and Dr. J. I.), Dallas Public Schools, Dallas Metrocare Services (P. H., APN and Dr. J. M.), and C. J., a vocational rehabilitation counselor with the Department of Assistive and Rehabilitative Services.  

Also, request release of records relating to K. K. S. from the Texas Department of Aging and Disability Services.   

After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Appellant should be notified of such.

4.  After completion of the above development, schedule K. K. S. for a VA examination. 

The claims file and a complete copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examination report should indicate that this has been accomplished.  All necessary diagnostic testing should be accomplished.

After eliciting a full and detailed history from K. K. S., conducting a complete review of the claims file, performing an examination of K. K. S., and completing any clinically indicated diagnostic testing, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that K .K. S. was permanently incapable of self-support through her own efforts by reason of mental or physical defect by or before her 18th birthday, i.e., by or before September 2000.  See 38 U.S.C.A. § 101 (4)(A)(ii) (West 2014); 38 C.F.R. §§ 3.57 (a)(1)(ii), 3.356 (2015).

*If the examiner determines that K. K. S. is (and has been) capable of self-support, the VA examiner must discuss the specific evidence that establishes that K. K. S. is capable of self-support with particular attention to her industrial and employment capabilities, if any. 

*If the VA examiner determines that K. K. S. was permanently incapable of self-support at the age of 18, the examiner must also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that there was improvement sufficient to render K. K. S. capable of self-support at any point after age 18.  See Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  The VA examiner must discuss the specific evidence that establishes that K. K. S. is capable of self-support with particular attention to her industrial and employment capabilities, if any.

The examiner must bear in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  38 C.F.R. § 3.356 (b) (2015).  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  Id.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Id.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  Id.  Further, the capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  Id.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

If an opinion cannot be provided without resort to mere speculation, the examiner must provide a complete explanation stating why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Thereafter, forward the Veteran's claims file to a VA psychiatrist or psychologist for an opinion on nature and etiology of any acquired psychiatric disorders the Veteran was diagnosed with prior to his death.  The claims folder and a copy of this remand must be made available to the clinician for review.  

Following review of the claims file, the clinician should, in light of the service and post-service medical evidence of record, provide a written response to the following:

a)  Identify any acquired psychiatric disorder that is indicated in the evidence of record at any time since March 2007, even if it subsequently resolved.

b)  For PTSD, if diagnosed and any claimed stressor is corroborated, state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD was causally related to his military service.

If the clinician determines that a diagnosis of PTSD was not warranted at any time during the appeal period, the clinician should explain why the diagnosis is not supported.

c)  For each acquired psychiatric disorder identified, other than PTSD, proffer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder is related to or had its onset during service.

d)  For each acquired psychiatric disorder, is it at least as likely as not (a probability of 50 percent or greater) that the disorder was caused by his service-connected cold injury residuals and sensory peripheral neuropathy or treatment thereof. 

e)  For each acquired psychiatric disorder, is it at least as likely as not (a probability of 50 percent or greater) that the disorder was aggravated by his service-connected cold injury residuals and sensory peripheral neuropathy or treatment thereof.  Note that aggravation means that the non-service-connected disability underwent a chronic worsening beyond its natural progression due to the service-connected disability.

The clinician is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the clinician is unable to offer any of the requested opinions, it is essential that the clinician offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  Thereafter, ensure any other development deemed warranted is performed and readjudicate the Appellant's claims.  If a complete grant of any benefit requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Appellant and her representative, and provide them an opportunity to respond before returning the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

